Order entered September 12, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00244-CR

                      REGINALD FITZGERALD BROWN, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. F06-85756-L

                                           ORDER
       The Court DENIES as moot appellant’s September 10, 2013 motion to extend time to

file his brief. By order dated September 9, 2013, the Court granted appellant’s September 5,

2013 extension motion and ordered appellant’s brief filed.


                                                      /s/    LANA MYERS
                                                             JUSTICE